DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 5-9 of U.S. Patent No. US11102703B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 12, and 17 of the instant application merely broaden the scope of claims 1 by moving limitations into dependent claims and changing wording in unsubstantial ways. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Regarding claim 1, the claims of US11102703B2 disclose:
“Network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:” ([claim 1]: “Centralized unit network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:”)
“initiating a handover of a communication channel from first child network equipment to second child network equipment,” ([claim 1]: “initiation of a handover of a first communication channel from first network node equipment to second network node equipment”)
“wherein the first child network equipment and the second child network equipment comprise a group of donor equipment that provide service to source network equipment; and” ([claim 1]: “wherein the first network node equipment and the second network node equipment are donor node equipment of the source network node equipment,”)
“transmitting a message to parent network equipment,” ([claim 1]: “transmitting a message to third network node equipment that is parent node equipment of the first network node equipment and the second network node equipment”)
“wherein the message comprises an instruction to the parent network equipment to forward data to the source network equipment via the second child network equipment,” ([claim 1]: “wherein the message comprises an instruction to the third network node equipment to forward data directed to the source network node equipment via the second network node equipment”)
“wherein the data comprises first data that was received by the first child network equipment and second data representative of missing data that is retrieved from a buffer associated with the parent network equipment,” ([claim 1]: “wherein the data directed to the source network node equipment comprises first data representative of received data that was received by the first network node equipment and second data representative of missing data that was not received by the first node equipment”)
“and wherein the second data is forwarded to the source network equipment based on a result of a comparison, conducted by the parent network equipment, of a first sequence number associated with the first data and a second sequence number associated with the second data.” ([claim 1]: “and is forwarded to the source network equipment via the second network node equipment based on a facilitated comparison, by the third network node equipment, of first sequence numbers associated with the first data and second sequence numbers associated with the second data.”)
Regarding claim 2, the claims of US11102703B2 disclose all the features of the parent claim. 
US11102703B2 further discloses “wherein the parent network equipment, the first child network equipment, and the second child network equipment are part of a hierarchically organized group of network equipment.” ([claim 1]: “third network node equipment that is parent node equipment of the first network node equipment and the second network node equipment in a hierarchical group of network node equipment”)
Regarding claim 3, the claims of US11102703B2 disclose all the features of the parent claim. 
US11102703B2 further discloses “wherein the operations further comprise initiating the handover based on radio resource management data associated with the source network equipment.” ([claim 1]: “determining, based on radio resource management data associated with source network node equipment, to facilitate initiation of a handover of a first communication channel from first network node equipment to second network node equipment”)
Regarding claim 4, the claims of US11102703B2 disclose all the features of the parent claim. 
US11102703B2 further discloses “wherein the operations further comprise initiating the handover based on radio resource management data indicative of a network condition between the first child network equipment and the second child network equipment.” ([claim 1]: “wherein the radio resource management data is indicative of network condition information between the first network node equipment and the second network node equipment”)
Regarding claim 5, the claims of US11102703B2 disclose all the features of the parent claim. 
US11102703B2 further discloses “wherein the network condition is a first network condition, and wherein the radio resource management measurement data is further indicative of a second network condition for a user equipment associated with the second child network equipment.” ([claim 2]: “wherein the network condition information is first network condition information, and wherein the radio resource management measurement data comprises second network condition information for a user equipment associated with the second network node equipment.”)
Regarding claim 6, the claims of US11102703B2 disclose all the features of the parent claim. 
US11102703B2 further discloses “wherein the operations further comprise receiving radio resource management measurement data from the source network equipment.” ([claim 3]: “wherein the operations further comprise: receiving the radio resource management measurement data from the source network node equipment.”)
Regarding claim 7, the claims of US11102703B2 disclose all the features of the parent claim. 
US11102703B2 further discloses “wherein the instruction is a first instruction, and wherein the operations further comprise transmitting a second instruction to the second child network equipment to initiate the handover from the first child network equipment.” ([claim 5]: “wherein the instruction is a first instruction, and wherein the operations further comprise: transmitting a second instruction to the second network node equipment to initiate the handover from the first network node equipment.”)
Regarding claim 8, the claims of US11102703B2 disclose all the features of the parent claim. 
US11102703B2 further discloses “wherein the instruction is a first instruction, and wherein the operations further comprise transmitting a second instruction to the source network equipment to initiate a second communication channel with the second child network equipment.” ([claim 6]: “wherein the instruction is a first instruction, and wherein the operations further comprise: transmitting a second instruction to the source network node equipment to initiate a second communication channel with the second network node equipment.”)
Regarding claim 9, the claims of US11102703B2 disclose all the features of the parent claim. 
US11102703B2 further discloses “wherein the first child network equipment and the second child network equipment have a same hop order in an integrated access and backhaul network.” ([claim 7]: “wherein the first network node equipment and the second network node equipment have a same hop order in an integrated access and backhaul network.”)
Regarding claim 10, the claims of US11102703B2 disclose all the features of the parent claim. 
US11102703B2 further discloses “wherein the operations further comprise: in response to determining that the handover was successful, transmitting a first route update message indicating a first communication path to the source network equipment and instructing stopped network equipment to start forwarding the data to the source network equipment via the first communication path.” ([claim 8]: “wherein the operations further comprise: determining that the handover was successful; and transmitting a first route update message indicating a first communication path to the source network node equipment and instructing a stopped network node equipment to start forwarding data to the source network node equipment via the first communication path.”)
Regarding claim 11, the claims of US11102703B2 disclose all the features of the parent claim. 
US11102703B2 further discloses “wherein the operations further comprise: in response to determining that the handover failed, transmitting a second route update message instructing the stopped network equipment to start the forwarding of the data directed to the source network equipment via a second communication path.” ([claim 9]: “wherein the operations further comprise: determining that the handover failed; and transmitting a second route update message instructing the stopped network node equipment to start the forwarding of the data directed to the source network node equipment via a second communication path.”)
Claims 12 and 17 contain substantially similar subject matter to claim 1 and are rejected in view of US11102703B2 for similar reasons.
Claims 13 contains substantially similar subject matter to claim 6 and is rejected in view of US11102703B2 for similar reasons.
Claims 14 and 18 contain substantially similar subject matter to claim 7 and are rejected in view of US11102703B2 for similar reasons.
Claims 15 and 19 contain substantially similar subject matter to claim 8 and are rejected in view of US11102703B2 for similar reasons.
Claims 16 and 20 contain substantially similar subject matter to claim 8 and are rejected in view of US11102703B2 for similar reasons.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, of the closest prior arts Klincewicz (US 20160099865 A1) discloses in paragraph 27 and 42 determining to initiate handover from a first network node equipment to a second network node equipment based on radio resource network management data, discloses in paragraph 33 that the radio resource network management data is indicative of network conditions between the first network node and the second network node, and discloses in paragraph 90 transmission of a message to a third network node equipment comprising an instruction to forward data directed towards the source network node equipment via the second network node equipment. However, Klincewicz does not disclose the structure of the nodes as in the instant claim, nor the use of sequence numbers in transmission as in the instant claim. Vasseur (US 20140269402 A1) discloses in paragraph 30 and 42 the structure of nodes as in the instant claim. However, Vasseur also does not disclose the forwarding of data based on sequence numbers as in the instant claim. Shimoda (US 20200112879 A1) discloses in paragraphs 600-603 forwarding data from a buffer based on a comparison of sequence numbers of data that was already forwarded and data that was not. However, in Shimoda the sequence numbers are used such that the data that was already forwarded is not forwarded again, which teaches away from the instant claim instant claim wherein “the second data is forwarded to the source network equipment based on a result of a comparison, conducted by the parent network equipment, of a first sequence number associated with the first data and a second sequence number associated with the second data” despite “wherein the data comprises first data that was received by the first child network equipment and second data representative of missing data that is retrieved from a buffer associated with the parent network equipment”. 
Claims 12 and 17 contain substantially similar subject matter to claim 1 and contain allowable subject matter for similar reasons.
Claims 2-11, 13-16, and 18-20 depend on claims 1, 12, and 17 and contain allowable subject matter based on their dependence.

Allowable Subject Matter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412